Appellant predicates her motion upon supposed errors in regard to matters set up in various "assignments of error." This court has frequently attempted to impress upon attorneys practicing before it that it does not consider assignments of error and regards them only as confusing and a needless duplication. We look to bills of exceptions as presenting the errors claimed and relied upon on appeal to this court. If we rightly understand appellant's complaint in this motion, it is, first, of our holding in regard to the rejection of certain evidence deemed pertinent as tending to show that she was only guilty of manslaughter. Complaint *Page 25 
is also presented of our ruling on her exception to the charge on manslaughter, and our holding with regard to certain matters offered as res gestae.
The ordinary rule relating to manslaughter based on insults to a female relative could not be deemed exactly applicable here, inasmuch as a woman killed another woman and sought to show that the dead woman had tried to win her husband, break up her home, etc., and that information and facts tending to establish such conclusion so inflamed her mind as to render it incapable of cool reflection. We do think, however, that the rule applicable in cases where a man kills for insulting conduct toward a female relative should be applied if apt. In this case the accused wanted to prove by one Nelson his acts of criminal intimacy with deceased and a course of conduct between him and deceased wholly separate and apart from appellant and of which she had no knowledge, as is stated by the court's qualification to the bill of exceptions. To us it seems that the rejection of this testimony on the part of the trial court was entirely proper.
The only rejected testimony of Mrs. Nelson appearing in any bill of exceptions was as to statements made to her by deceased admitting her criminal intimacy with one Dan Kivlen. As said in our original opinion, this was purely hearsay and a matter of which appellant had no knowledge when she shot deceased. The rejected testimony of Mrs. McGraw was as to a conversation had with another woman, appellant being present, on Saturday before this killing on Wednesday following. It is stated in the bill that the other woman said in that conversation that deceased induced Mr. Rine to separate from a former wife and to marry her; also that Mrs. Rine had a venereal disease. It is fully shown by the testimony in this case that on Monday following the conversation referred to, there was a meeting between appellant and deceased at the court house in Dallas County, and if we give effect to the law relating to such meeting in other manslaughter cases, appellant not then manifesting a mind inflamed by passion, she would not be in position to assert injury because of the rejection of testimony as to what was said in the Saturday conversation, even if it could have had the effect to influence her mind when she heard it, and we still think it correctly rejected.
The court's charge on manslaughter was unusually comprehensive, and we are not in accord with appellant's complaint directed at that part of it wherein the court told the jury with reference to appellant's rights if her mind was inflamed by *Page 26 
what was said or done by the deceased at or immediately preceding the time of the killing. The court in other parts of the charge fully instructed the jury as to the law of all defensive issues upon which manslaughter could be predicated, and told the jury specifically to consider all the facts and circumstances in evidence, and gave the jury the charge quoted in our original opinion, deemed by the learned trial judge applicable to the peculiar facts in the instant case.
What was said to and by appellant when parties pursued her at once after the shooting seems so plainly res gestae as not to call for extended discussion. The shot had just been fired by appellant, who went immediately away, but was overtaken when fifty or seventy-five feet from the scene, and the conversation there took place. She was brought back to the store where the shooting occurred and her appearance at that time was testified to as being that of a person who was very cool. We are unable to conclude that our decision of any of these matters in the original opinion was erroneous.
So believing, appellant's motion for rehearing will be overruled.
Overruled.